 



EXHIBIT 10.24
Patent Purchase Agreement
     THIS PATENT PURCHASE AGREEMENT (“Agreement”) is entered into as of June 21,
2002 (“Effective Date”), by and between NuVasive, Inc., a Delaware corporation
(“Buyer” or “NuVasive”) and Dr. Anthony Ross and Dr. Peter Guagliano
(“Sellers”). Buyer and Seller agree as follows:
Recitals
     1.      Sellers are the owners of the entire right, title, and interest in
and to U.S. Patent Nos. 6,183,518, 6,206,921 and 6,264,659 and US Patent
Applications Ser. No. 09/659,807 and 09/990,174 (“Patent Rights”) involving
compositions and related instrumentation for disc nucleus augmentation,
collectively “Disc Augmentation Technology.”
     2.      Subject to the terms and conditions of this Agreement, Buyer wishes
to purchase the Patent Rights from Sellers, and Sellers wish to sell, transfer,
and convey the Patent Rights to Buyer.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
Agreement
Section 1
Purchase and Sale of the Patent Rights
     1.1     Subject to the terms and conditions of this Agreement, Sellers
shall, upon successful completion of Biomechanical Testing of the Disc
Augmentation Technology (as determined in good faith by Buyer), sell, transfer,
convey, and assign the Patent Rights to Buyer in consideration of Sellers’
receipt, on the Effective Date, of a one-time Patent Purchase Payment of Thirty
Five Thousand Dollars ($35,000) and stock options to purchase Fifty Thousand
(50,000) shares of Buyer’s common stock (“Stock Options”) pursuant to its 1998
Stock Option/Stock Issuance Plan attached hereto as Exhibit A (the “Plan”) and
subject to the Stock Option Agreement attached hereto as Exhibit B (the “Option
Agreement”) and the Stock Purchase Agreement attached hereto as Exhibit C (the
“Purchase Agreement”).
     1.2     Said Stock Options shall include a per-share price of Twenty-Five
Cents ($0.25) and shall vest according to the vesting schedule set forth in the
Grant Notice attached hereto as Exhibit D (the “Grant Notice”) or until such
time as the Biomechanical Testing is successfully completed, at which point any
unvested shares shall become fully vested.
     1.3     In the instance the Biomechanical Testing is NOT successfully
completed ownership of the Patent Rights shall remain with the Sellers and
Sellers shall retain the one-time Patent Purchase Payment of Thirty-Five
Thousand Dollars ($35,000) and all Stock Options already vested.

 



--------------------------------------------------------------------------------



 



Section 2
Delivery
     2.1     On the Effective Date, Buyer will deliver to Sellers the Stock
Options and the Patent Purchase Payment as set forth in Section 1.1.
     2.2     Upon successful completion of the Biomechanical Testing, Sellers
agree to execute and deliver to Buyer an Assignment of Patent Rights
substantially in the form of Exhibit E attached hereto (the “Assignment
Agreement”).
Section 3
Representations, Warranties, and Covenants of Sellers
     Sellers hereby represent, warrant, and covenant to Buyer as follows:
     3.1     No Public Market. Sellers understand that no public market now
exists for any of the securities issued to Buyer and that there is no assurance
that a public market will ever exist for the Shares.
     3.2     Authorization. Sellers represent that they have the full right,
power, and authority to enter into and perform their obligations under this
Agreement and the Assignment Agreement (collectively, the “Agreements”). Sellers
agree that the Agreements, when executed and delivered by Sellers, will
constitute valid and binding conveyances and obligations of Sellers, enforceable
in accordance with their terms, subject to the laws of general application
relating to bankruptcy, insolvency, and the relief of debtors, rules of law
governing specific performance, injunctive relief, or other equitable remedies.
     3.3     Consents. Other than filings required by Buyer and compliance with
the registration requirements of applicable federal and state securities laws,
or exemptions therefrom, no consent, approval, or authorization of or
designation, declaration or filing with any state, federal, or foreign
governmental authority, or any third party, on the part of Sellers is required
in connection with the valid execution and delivery of the Agreements by
Sellers, and the consummation of the transactions contemplated hereby.
     3.4     Ownership of the Patent Rights. Sellers are the owners of the
entire right, title, and interest in the Patent Rights, and Sellers have not
previously assigned or licensed the Patent Rights (nor will they until the
Biomechanical Testing is completed) and are not aware of any infringement issues
or adverse claims of ownership to the Patent Rights.
Section 4
Buyer’s Conditions to Closing
     Buyer’s obligation to purchase the Patent Rights is, at the option of
Buyer, subject to fulfillment of the following conditions:
     4.1     Representations. The representations made by Sellers in Section 3
hereof shall be true and correct when made, and shall be true and correct on the
Effective Date and at the completion of Biomechanical Testing.

2



--------------------------------------------------------------------------------



 



     4.2     Execution and Delivery of Assignment. Upon successful completion of
the Biomechanical Testing, Sellers shall have executed and delivered to Buyer
the Assignment Agreement set forth in Exhibit E.
     4.3     Board Approval. The Board of Directors of Buyer shall have approved
the issuance of said Stock Options.
Section 5
Grant Back of Patent Rights
     5.1     In the instance NuVasive fails to introduce a product or
composition embodying Disc Augmentation Technology (or related method) within a
commercially reasonable time period, NuVasive agrees to grant the Patent Rights
back to Sellers (via an Assignment of Patent Rights substantially in the form as
shown in Exhibit E attached hereto). The determination of “commercially
reasonable time period” shall take into consideration, among other factors, the
amount of time required to obtain FDA clearance to commercialize Disc
Augmentation Technology.
     5.2     Sellers agree that, as a precondition to the grant back of Patent
Rights of Section 5.1, NuVasive shall be entitled to receive all Stock Options
which are unvested at the time the Patent Rights are granted back to Sellers, to
the extent such Stock Options have not yet fully vested based on the successful
completion of the Biomechanical Testing pursuant to Section 1.2.
Section 6
Miscellaneous
     6.1     Governing Law; Venue. This Agreement shall be governed in all
respects by the laws of the State of California as applied to contracts made and
to be fully performed entirely within the state between residents of California.
All disputes arising out of this Agreement shall be subject to the exclusive
jurisdiction and venue of California state courts of San Diego County,
California (or, if there is exclusive federal jurisdiction, the United States
District Court for the Southern District of California) and the parties consent
to the personal and exclusive jurisdiction and venue of these courts.
     6.2     Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs,, executors, and administrators of the parties
hereto.
     6.3     Indemnification by NuVasive. Buyer agrees to indemnify, defend and
hold Sellers harmless from any third party liability, losses, damages, or costs
(including reasonable attorneys’ fees and costs) arising out of or related to
any action arising out of (a) a claim that the manufacture or sale of any Disc
Augmentation Technology violates the patent, trademark, or trade name rights of
any third party; (b) any alleged defects or failures to perform of the Disc
Augmentation Technology; (c) any product liability claims or use of the Disc
Augmentation Technology; or (d) the advertising, distribution or marketing of
the Disc Augmentation Technology. Sellers agree to assist Buyer in the defense
of any such action set forth in 6.3(a) through 6.3(d).

3



--------------------------------------------------------------------------------



 



     6.4     Enforcement. In the event that NuVasive wishes to enforce Patent
Rights against a third party infringer, Sellers will provide reasonable
cooperation and assistance in that effort, including being available for witness
and deposition testimony, making documents available, and complying with any
other reasonable request.
     6.5     Insurance. NuVasive agrees to maintain product liability insurance
coverage of at least $3 million per occurrence and to name Drs. Anthony Ross and
Peter Guagliano as additional insureds thereunder.
     6.6     Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
supersede all prior arrangements and understanding with respect hereto. Neither
this Agreement nor any term hereof may be amended, waived, discharged, or
terminated other than by a written instrument signed by Buyer and Sellers.
     6.7     Notices. Any notice or communication required or permitted to be
given under this Agreement shall be sufficiently given when received by
certified mail, or by overnight courier, to the parties at the addresses
provided below.
     6.8     Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

4



--------------------------------------------------------------------------------



 



     The foregoing Patent Purchase Agreement is hereby executed by Buyer and
Sellers as of the date first above written.

                  Buyer:       Sellers:
 
                NuVasive, Inc.       Dr. Anthony C. Ross
 
               
By:
  /s/ Alexis Lukianov       By:   /s/ Anthony Ross
 
               
 
  ALEXIS V. LUKIANOV           ANTHONY C. ROSS
 
  President & CEO           An individual
 
  NuVasive, Inc.           Anthony C. Ross, D.C.
 
  10065 Old Grove Road           3546 Maybank Hwy.
 
  San Diego, California 92131           John’s Island, S.C. 29455
 
               
Date:
  6-24-02       Date:   6/21/02
 
               
 
                            Dr. Peter A. Guagliano
 
               
 
          By:   /s/ Peter Guagliano
 
               
 
              PETER A. GUAGLIANO
 
              An individual
 
              370 Bay Ridge Parkway
 
              Brooklyn, NY 11209
 
               
 
          Date:   6/21/02
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A
1998 NuVasive Stock Option/Stock Issuance Plan

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NuVasive Stock Option Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Grant Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Assignment of Patent Rights
     In consideration of the mutual obligations set forth in that Patent
Purchase Agreement dated ___by and between NuVasive, Inc. (“NuVasive”) and
Drs. Anthony C. Ross and Peter A. Guagliano (“Drs. Ross and Guagliano”), the
adequacy and receipt of which is hereby acknowledged, Dr. Ross and Guagliano,
owners of the entire right, title, and interest in and to U.S. Patent Nos.
6,183,518, 6,206,921 and 6,264,659 and US Patent Applications Ser.
No. 09/659,807 and 09/990,174 (“Patent Rights”) hereby sell and assign to
NuVasive the entire right, title and interest in the Patent Rights, to be held
and enjoyed by NuVasive, its successors and assigns, as fully and entirely as
the same would have been held and enjoyed by Drs. Ross and Guagliano had this
assignment and sale not been made.
     In testimony whereof, Dr. Anthony C. Ross and Dr. Peter A. Guagliano have
signed this Assignment of Patent Rights this ___day of ___, 2002.
_________________________
[seal]

 